      Case 2:18-cv-02684-EJM Document 297 Filed 05/18/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Deshawn Briggs, et al.,                             No. CV-18-02684-PHX-EJM
10                  Plaintiffs,                          ORDER
11   v.
12   Treatment Assessment Screening Center
     Incorporated,
13
                    Defendant.
14
15          The Court has reviewed TASC’s Motion to Supplement TASC’s Statement of Facts

16   in Support of its Motion for Summary Judgment. (Doc. 274). Plaintiffs have no objection.

17   (Doc. 291). The Court finds good cause to grant the motion because the new evidence
18   TASC addresses in its proposed supplemental statement of facts is relevant and material to

19   Plaintiffs’ claims and TASC’s motion for summary judgment. The Court notes, however,

20   that judicial time and resources could have been conserved had TASC simply asked
21   Plaintiffs to consent to the filing of its supplemental statement of facts. See Fed. R. Civ. P.
22   1 (“the court and the parties [have an obligation] to secure the just, speedy, and inexpensive

23   determination of every action”) (emphasis added). The Court has more pressing matters to

24   review than parties quibbling over the timing of disclosure of documents that both parties

25   agree are relevant to the motion for summary judgment. It can hardly be considered an

26   efficient use of the parties’ resources to brief the matter when a simple stipulation would
27   have sufficed, especially in light of the ongoing production in this matter and approaching
28   deadlines.
      Case 2:18-cv-02684-EJM Document 297 Filed 05/18/21 Page 2 of 2



 1           Accordingly,
 2           IT IS HEREBY ORDERED granting TASC’s Motion to Supplement. (Doc. 274).
 3   The Clerk shall file TASC’s Lodged Proposed Supplemental Statement of Facts. (Doc.
 4   275).
 5           IT IS FURTHER ORDERED that Plaintiffs shall have ten (10) court days from
 6   the Clerk’s filing of TASC’s Supplemental Statement of Facts to file any supplemental
 7   controverting statement of facts.
 8           IT IS FURTHER ORDERED that TASC shall have five (5) court days from
 9   Plaintiffs’ filing of any supplemental controverting statement of facts to file any objections
10   to the statement.
11           Dated this 17th day of May, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
